Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ellis Eric Evans, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2006) petition. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pau-peris, we affirm for the reasons stated by the district court. See Evans v. Rivera, No. 0:09-cv-01153-JFA, 2009 WL 2232807 (D.S.C. July 23, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in *636the materials before the court and argument would not aid the decisional process.

AFFIRMED.